15‐1010 
    Bank of New York Mellon v. Bell 
     
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
     
          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square,  in  the City  of  New York, on  the  20th  day  of  December,  two  thousand 
    eighteen. 
     
    PRESENT:   
                 DENNIS JACOBS, 
                 RICHARD J. SULLIVAN, 
                       Circuit Judges, 
                 EDWARD R. KORMAN,* 
                       District Judge.   
    _____________________________________ 
    Bank of New York Mellon, as Trustee for   
    BS ALT A 2005‐9, 
     
      Plaintiff‐Counter‐Defendant‐Appellee, 
     
                 v.                                                                  15‐1010 
                                                                              
    Sonja Bell, Jonathan Bell a/k/a Johnathan 
    Bell, 
     

    * Judge Edward R. Korman, of the United States District Court for the Eastern District of New York, 
    sitting by designation. 
   Defendants‐Counter‐Claimants‐Appellants, 
        
Federal Deposit Insurance Corporation, 
as Receiver for Amtrust Bank,   
Mortgage Electronic Registration 
Systems, Inc., as nominee for other   
Altara Home Mortgage, LLC, 
 
   Defendants. 
_____________________________________ 
 
 
FOR PLAINTIFF‐APPELLEE:                                   Geoffrey K. Milne, 
                                                          McCalla Raymer Leibert 
                                                          Pierce, LLC, Hartford, CT. 
 
FOR DEFENDANTS‐APPELLANTS:                                Johnathan Bell, Sonja Bell, 
                                                          pro se, South Glastonbury, 
                                                          CT. 
 
AMICUS CURIAE:                                            Susannah L. Weaver, 
                                                          Donahue, Goldberg & 
                                                          Weaver, LLP, Washington, 
                                                          DC. 
 
 
      Appeal from a judgment of the United States District Court for the District 
of Connecticut (Meyer, J.). 
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED.   
       
      Appellants Sonja Bell and Johnathan Bell (the “Bells”), pro se, appeal a 
judgment following a bench trial, entered pursuant to Federal Rule of Civil 
Procedure 54(b), granting strict foreclosure in favor of Appellee Bank of New 
York Mellon (the “Bank”), as Trustee for BS ALT A 2005‐9.    We assume the 
parties’ familiarity with the underlying facts, the procedural history of the case, 
and the issues on appeal. 
         
        On a judgment after a bench trial, this Court reviews factual findings for 
clear error and legal conclusions de novo.    See, e.g., Grace v. Corbis‐Sygma, 487 
F.3d 113, 118 (2d Cir. 2007).     
         
        We conclude that the district court had subject‐matter jurisdiction, which 
was not barred by the prior exclusive jurisdiction doctrine; that the Bank’s 
mortgage foreclosure claim was not barred by any statute of limitations; that the 
Bank satisfied the conditions precedent to foreclosure; that the right to jury trial 
was not infringed; and that it was proper to sever the Bells’ counterclaims and 
enter judgment as to foreclosure while other claims remained pending.    We 
affirm for substantially the reasons stated by the district court in its thorough 
December 18, 2014 and February 24, 2015 decisions.     
         
        1. The Bells argue that complete diversity of citizenship was absent.   
However, the district court had federal question jurisdiction because the Federal 
Deposit Insurance Corporation (“FDIC”) was named as a defendant.    See 12 
U.S.C. § 1819(b)(2)(A) (providing that, with inapplicable exceptions, “all suits of 
a civil nature at common law or in equity to which the [FDIC], in any capacity, is 
a party shall be deemed to arise under the laws of the United States”).     
         
        2. The prior exclusive jurisdiction doctrine does not deprive the Court of 
jurisdiction.    The Bells’ request for unspecified equitable relief and “[a]ll such 
relief as is available” pursuant to the Connecticut Unfair Trade Practices Act is 
not sufficient to invoke the state court’s in rem jurisdiction. 
         
        3. The mortgage foreclosure action was not time‐barred under Conn. Gen. 
Stat. § 52‐588.    “[A] statute of limitations does not bar a mortgage foreclosure.”   
FDIC v. Owen, 873 A.2d 1003, 1008 (Conn. App. 2005). 
         
        4. There is no dispute that the Bells received the March 11, 2011 default 
and demand letter, and the district court did not err in finding that the Bells 
received the notice of forfeiture sent on June 18, 2007.    These notices satisfied 
the disputed conditions precedent to foreclosure notwithstanding technical 
 
                                             3 
   
errors.    Substantial compliance with Connecticut mortgage notice provisions is 
sufficient, and where a defendant has actual notice and is not harmed by a 
deficient notice, “literal enforcement . . . would serve no purpose.”    Fidelity Bank 
v. Krenisky, 807 A.2d 968, 977 (Conn. App. 2002). 
        
       5. The Bells’ 7th Amendment right to trial by jury was not offended by the 
determination of the strict foreclosure claim via bench trial.    As the district court 
concluded, that right is not triggered by the foreclosure/deficiency claim, see 
Damsky v. Zavatt, 289 F.2d 46, 56 (2d Cir. 1961), or by the Bells’ counterclaims 
pursuant to the Connecticut Unfair Trade Practices Act. 
        
       6. The district court did not err in finding that severance of the Bells’ 
counterclaims was in the interest of justice and judicial economy, particularly 
given Connecticut’s strong policy in favor of expeditious determinations in 
foreclosure actions.    See Conn. Gen. Stat. § 52‐192 (noting that foreclosures, 
among other categories of cases, “shall have precedence over all other civil 
actions in respect to the order of trial”).    We also agree that it was appropriate to 
render judgment as to foreclosure while counterclaims and attorneys’ fees claims 
were pending. 
        
       We have considered all of Appellants’ remaining arguments and find them 
to be without merit.    Accordingly, we AFFIRM the judgment of the district 
court. 
 
                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk of Court 




 
                                           4